Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-13 & 16-24 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a method and electronic apparatus for supporting dynamic construction of a user selected sub-region.
Prior art was found for the claims as follows: 
Le Floch et al. (US 2016/0029091 A1) (hereinafter Floch)
Denoual et al. (US 2016/0165321 A1) (hereinafter Denoual)
Thomas et al. (WO 2015/197815 A1) (hereinafter Thomas)
Abbas et al. (US 2017/0223368 A1) (hereinafter Abbas)
Shaw et al. (US 2016/0021406 A1) (hereinafter Shaw).

Regarding claim 1, Floch discloses a method implemented over a transmission medium [Paragraphs [0218], Communication network], the method comprising:
receiving media content for a reference media presentation [Paragraphs [0084], Video stream as media content received by encoding device 302];
encoding the received media content as a plurality of component tracks, each component track comprising video media or metadata samples for a component of the reference media presentation [Paragraphs [0085]-[0087], [0101]-[0102] & [0110], video stream is subdivided into plurality of video streams, and are each encoded into an encapsulation file that comprises the encoded video components into video tracks];
encoding a derived track that (i) references at least one of the plurality of component tracks and (ii) specifies a set of operations for constructing video media and metadata samples of a sub-region of the reference media presentation based on the video media or metadata samples from the at least one referenced component tracks [Paragraphs [0096]-[0097], [0113]-[0119], [0124]-[0127], [0148]-[0152] & [0181]-[0186], Figs. 7A & 7B, Creation of corresponding video tracks as derived tracks containing multiple-extractors in NAL units, which contain instructions (ii) on how to replace data, from NAL units to media frames, from the current track with data from other tracks (i), and featuring only elementary video streams relating to ROI], wherein
the sub-region corresponds to a viewport or a region of interest (ROI), and each of the at least one referenced component tracks is a sub-region track that provides media samples for an associated portion of the sub-region [Paragraphs [0121]-[0127], Figs. 7A & 7B, Tiles a, b, c, d, as elementary video streams/sub-region tracks that correspond to the region of interest];
video media content of the derived track is constructed by referencing the at least one referenced component tracks and performing the set of operations [Paragraphs [0096]-[0097], [0113]-[0119], [0124]-[0127], [0148]-[0152] & [0181]-[0186], Figs. 7A & 7B, multiple-extractors in NAL units, which contain instructions (ii) on how to replace data, from NAL units to media frames, from the current track with video data from other tracks]; and
[Paragraphs [0087]-[0088], [0092], [0096]-[0097], [0101]-[0102], [0127] & [0189], Encoded video streams are encapsulated into an encapsulation file 305, as streaming media file, having as many video tracks as encoded video streams and transmitted to server], wherein the providing comprises transmitting the streaming media file over the transmission medium to a receiver, for:
decoding the encoded derived track for the reference media presentation [Paragraphs [0096]-[0098], [0127] & [0189], Client device receives tracks within encapsulation file and obtains elementary stream that is decoded]; and
receipt of a selection of the sub-region of the reference media presentation from a user through a user interface associated with the receiver [Paragraphs [0091]-[0099] & [0210], Figs. 7A & 7B, User identifies region of interest 406 and requests display with high quality, in accordance with user interface 1305].
Next, Denoual teaches of encoding a derived track that (i) references at least two of the plurality of component tracks and (ii) specifies a set of operations for constructing video media and metadata samples of a sub-region of the reference media presentation based on the video media or metadata samples from the at least two referenced component tracks [Paragraphs [0208], [0236], [0269], [0283]-[0287], [0294]-[0297], [0332]-[0354], [0384]-[0385], [0432], Figs. 4, 10-14 & 17-18, Composite track, as derived track, comprises references to timed media data tracks and tile tracks, wherein an extended extractor type is defined for referencing timed media data and tile tracks from a composite track, being a media track representing a complete tiled frame (i.e.- the composition of all tiles) using extractor objects to refer to NAL units in their respective tile tracks within an ROI], wherein
the sub-region corresponds to a viewport or a region of interest (ROI), and each of the at least two referenced component tracks is a sub-region track that provides media samples for an associated portion of the sub-region [Paragraphs [0208], [0236], [0269], [0283]-[0287], [0294]-[0297], [0332]-[0354], [0384]-[0385], [0432], Figs. 4, 10-14 & 17-18, Region of interest comprising tiles 3 and 7, wherein each tile is of a tile track, as sub-region track, and comprises one spatial subsample of several timed samples];
video media content of the derived track is constructed by referencing the at least two referenced component tracks and performing the set of operations [Paragraphs [0208], [0236], [0269], [0283]-[0287], [0294]-[0297], [0332]-[0354], [0384]-[0385], [0432], Figs. 4, 10-14 & 17-18, Composite track, as derived track, comprises references to timed media data tracks and tile tracks, wherein an extended extractor type is defined for referencing timed media data and tile tracks from a composite track and to refer to NAL units in their respective tile tracks within an ROI]; 
the derived track comprises no video media content before performing the set of operations [Paragraphs [0208], [0236], [0269], [0283]-[0287], [0294]-[0297], [0332]-[0354], [0384]-[0385], [0432], Figs. 4, 10-14 & 17-18, Composite track, as derived track, comprises references to timed media data tracks and tile tracks, as not being video media content, wherein an extended extractor type is defined for referencing timed media data and tile tracks from a composite track and used to refer to NAL units in their respective tile tracks]; and
wherein the providing comprises transmitting the streaming media file over the transmission medium to a receiver [Paragraphs [0336]-[0339], Server serves media segment files to client device], for:
decoding the encoded derived track for the reference media presentation [Paragraphs [0343]-[0355], Extractor replaced by data it is referencing and the bit-stream is sent to a video decoder to be decoded]; 
constructing, at the receiver, the video media content of the derived track by
referencing the at least two referenced component tracks [Paragraphs [0208], [0236], [0269], [0283]-[0287], [0294]-[0297], [0332]-[0354], [0384]-[0385], [0432], Figs. 4, 10-14 & 17-18, Composite track, as derived track, comprises references to timed media data tracks and tile tracks]; and
dynamically constructing, at the receiver, the viewport or ROI of the video media content, by performing the set of operations specified in the derived track, for display to the user [Paragraphs [0208], [0236], [0269], [0283]-[0287], [0294]-[0297], [0332]-[0355], [0384]-[0385], [0432], Figs. 4, 7 10-14 & 17-18, Composite track, as derived track, references timed media data tracks and tile tracks, and to refer to NAL units in their respective tile tracks within a selected ROI (step 608, dynamic), then displayed].
Finally, Thomas teaches upon receipt of a selection of the sub-region of the reference media presentation from a user through a user interface associated with the [Pgs. 15, ll. 20-31, pgs. 27-28 ll. 36-9, Fig. 11B, pgs. 35-36, ll. 4-3, Figs. 19-20, User-generated ROI, through user interface, received at client in step 1134]:
constructing, at the receiver, the video media content of the derived track [Pgs. 15, ll. 20-31, pgs. 27-28 ll. 36-9, Fig. 11B, pgs. 35-36, ll. 4-3, Figs. 19-20, Step 1134, client switching from rendering of ROI to user-generated ROI, requesting temporal segments of HEVC tile streams from spatial buffer, Fig. 19A-B];
dynamically constructing, at the receiver, the viewport or ROI of the video media content for the selected sub-region of the reference media presentation, for display to the user [Pgs. 15, ll. 20-31, pgs. 27-28 ll. 36-9, Fig. 11B, pgs. 35-36, ll. 4-3, Figs. 19-20, Step 1134, client dynamically switching from rendering of ROI to user-generated ROI, requesting temporal segments of HEVC tile streams from spatial buffer, Fig. 19A-B, and displaying image region and optionally cropped image regions constructed from HEVC tile streams].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Floch to integrate and implement ROI rendering modes of Thomas as above, to enable efficient streaming of an ROI of a wide field-of-view image area to a client, enabling smooth and seamless switching between single ROI stream to separate tile streams (Thomas, Pg. 2 ll. 26-30).
However, neither Floch, Denoual, nor Thomas teach or suggest encoding a derived track encoding a derived track that (i) references at least two of the plurality of component tracks and (ii) specifies a set of operations for constructing video media and metadata samples of no more than a sub-region of the reference media presentation based on the video media or metadata samples from the at least two referenced component tracks, wherein: the sub-region corresponds to a viewport or a region of interest (ROI).

Regarding claim 12, and similarly claim 24, Floch discloses a method implemented over a transmission medium, the method comprising:
receiving from a sender over the transmission medium a streaming media file for a reference media presentation that comprises a plurality of components [Paragraphs [0097]-[0098] & [0210], Client receives encoded video streams (reference media presentation) in the form of segment files, as plurality of components, all over wireless network], each of the components having a corresponding component track [Paragraphs [0111]-[0112], ISO BMFF and DASH extension  make possible of putting each track in different segment files], each component track comprising video media or metadata samples [Paragraphs [0085]-[0087], [0101]-[0102], [0110] & [0196], video stream is subdivided into plurality of video streams (image frames as media) and segment files containing metadata data corresponding to elementary streams];
receiving a selection from a user through a user interface, the user selecting a sub-region in the reference media presentation [Paragraphs [0091]-[0099] & [0210], Figs. 7A & 7B, User identifies region of interest and requests display with high quality, in accordance with user interface 1305]; and
retrieving a derived track from the streaming media file [Paragraphs [0098]-[0102], [0121]-[0127] & [0140]-[0187], Encapsulated file is received containing video tracks, with Tracks 704 and 705 as derived tracks], wherein the derived track at least one of the plurality of component tracks and (ii) specifies a set of operations for constructing video media samples based on the video media samples of the at least one referenced component tracks [Paragraphs [0096]-[0097], [0113]-[0119], [0124]-[0127], [0148]-[0152] & [0181]-[0186], Figs. 7A & 7B, Creation of corresponding video tracks as derived tracks containing multiple-extractors in NAL units, which contain instructions (ii) on how to replace data, from NAL units to media frames, from the current track with data from other tracks (i), and featuring only elementary video streams relating to ROI], wherein;
the selected sub-region corresponds to a viewport or a region of interest (ROI), and each of the at least one referenced component tracks is a sub-region track that provides media samples for an associated portion of the selected sub-region [Paragraphs [0121]-[0127], Figs. 7A & 7B, Tiles a, b, c, d, as elementary video streams/sub-region tracks that correspond to the region of interest];
video media content of the derived track is constructed by referencing the at least one referenced component tracks and performing the set of operations [Paragraphs [0096]-[0097], [0113]-[0119], [0124]-[0127], [0148]-[0152] & [0181]-[0186], Figs. 7A & 7B, Creation of corresponding video tracks as derived tracks containing multiple-extractors in NAL units, which contain instructions (ii) on how to replace data, from NAL units to media frames, from the current track with data from other tracks].
Next, Denoual teaches wherein the derived track (i) references at least two of the plurality of component tracks and (ii) specifies a set of operations for constructing video media samples based on the video media samples of the at least two referenced [Paragraphs [0208], [0236], [0269], [0283]-[0287], [0294]-[0297], [0332]-[0354], [0384]-[0385], [0432], Figs. 4, 10-14 & 17-18, Composite track, as derived track, comprises references to timed media data tracks and tile tracks, wherein an extended extractor type is defined for referencing timed media data and tile tracks from a composite track, being a media track representing a complete tiled frame (i.e.- the composition of all tiles) using extractor objects to refer to NAL units in their respective tile tracks within an ROI], wherein;
the sub-region corresponds to a viewport or a region of interest (RQI), and each of the at least two referenced component tracks is a sub-region track that provides media samples for an associated portion of the sub-region [Paragraphs [0208], [0236], [0269], [0283]-[0287], [0294]-[0297], [0332]-[0354], [0384]-[0385], [0432], Figs. 4, 10-14 & 17-18, Region of interest comprising tiles 3 and 7, wherein each tile is of a tile track, as sub-region track, and comprises one spatial subsample of several timed samples];
video media content of the derived track is constructed by referencing the at least two referenced component tracks and performing the set of operations [Paragraphs [0208], [0236], [0269], [0283]-[0287], [0294]-[0297], [0332]-[0354], [0384]-[0385], [0432], Figs. 4, 10-14 & 17-18, Composite track, as derived track, comprises references to timed media data tracks and tile tracks, wherein an extended extractor type is defined for referencing timed media data and tile tracks from a composite track and to refer to NAL units in their respective tile tracks within an ROI]; and
[Paragraphs [0208], [0236], [0269], [0283]-[0287], [0294]-[0297], [0332]-[0354], [0384]-[0385], [0432], Figs. 4, 10-14 & 17-18, Composite track, as derived track, comprises references to timed media data tracks and tile tracks, as not being video media content, wherein an extended extractor type is defined for referencing timed media data and tile tracks from a composite track and used to refer to NAL units in their respective tile tracks];
wherein the viewport or ROI of the video media content for the reference media presentation is dynamically constructed, for display to the user [Paragraphs [0208], [0236], [0269], [0283]-[0287], [0294]-[0297], [0332]-[0355], [0384]-[0385], [0432], Figs. 4, 7 10-14 & 17-18, Composite track, as derived track, references timed media data tracks and tile tracks, and to refer to NAL units in their respective tile tracks within a selected ROI (step 608, dynamic), then displayed].
Finally, Thomas teaches retrieving a derived track from the received streaming media file that corresponds to the sub-region selection [Pgs. 15, ll. 20-31, pgs. 27-28 ll. 36-9, Fig. 11B, pgs. 35-36, ll. 4-3, Figs. 19-20, Step 1134, client switching from rendering of ROI to user-generated ROI, requesting temporal segments of HEVC tile streams from spatial buffer, Fig. 19A-B]; 
wherein the viewport or ROI of the video media content for the selected sub-region of the reference media presentation is dynamically constructed, for display to the user [Pgs. 15, ll. 20-31, pgs. 27-28 ll. 36-9, Fig. 11B, pgs. 35-36, ll. 4-3, Figs. 19-20, Step 1134, client dynamically switching from rendering of ROI to user-generated ROI, requesting temporal segments of HEVC tile streams from spatial buffer, Fig. 19A-B, and displaying image region and optionally cropped image regions constructed from HEVC tile streams].
However, neither Floch, Denoual, nor Thomas teach or suggest wherein the derived track (i) references at least two of the plurality of component tracks and (ii) specifies a set of operations for constructing video media samples of no more than the sub-region based on the video media samples of the at least two referenced component tracks, wherein: the selected sub-region corresponds to a viewport or a region of interest (ROI).

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL CHANG/Examiner, Art Unit 2487